

116 HR 5512 IH: Tanning Tax Repeal Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5512IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Holding (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on indoor tanning services. 
1.Short titleThis Act may be cited as the Tanning Tax Repeal Act of 2019. 2.Repeal of excise tax on indoor tanning services (a)In generalSubtitle D of the Internal Revenue Code of 1986 is amended by striking chapter 49 and by striking the item relating to such chapter in the table of chapters of such subtitle. 
(b)Effective dateThe amendments made by this section shall apply to services performed after the date of the enactment of this Act. 